Order filed, September 26, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00419-CV
                                    ____________

          GEORGA A. MORAN, JR AND SUSAN K., MORAN, Appellant

                                            V.

   MEMORIAL POINT PROPERTY OWNERS ASSOCIATION, INC, Appellee


                       On Appeal from the 411th District Court
                                 Polk County, Texas
                          Trial Court Cause No. CIV 24596


                                         ORDER

       The reporter’s record in this case was due May 10, 2012, 2012. See Tex. R. App.
P. 35.1. On July 23, 2012, this court GRANTED Krista Strouse's motion for extension of
time to file the record on or before August 22, 2012. On August 29, 2012 this court
GRANTED Krista Strouse's second motion for extension of time to file the record on or
before September 4, 2012. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Krista Strouse, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Krista Strouse does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM